Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00018-CR

                                     Roosevelt J. GREEN,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-22234W
                        Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, we REFORM the judgment and bill of
costs to delete Appellant Roosevelt J. Green’s requirement to pay attorney’s fees, and AFFIRM
the trial court’s judgment as reformed. Appellate counsel’s motion to withdraw is GRANTED.

       SIGNED November 27, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice